FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                                        PUBLISH

                          UNITED STATES COURT OF APPEALS
                                                                       April 8, 2021

                                                                 Christopher M. Wolpert
                                FOR THE TENTH CIRCUIT                Clerk of Court
                            _________________________________

 NATURAL RESOURCES DEFENSE
 COUNCIL; SOUTHERN UTAH
 WILDERNESS ALLIANCE; THE
 WILDERNESS SOCIETY,

        Plaintiffs - Appellants,

 v.                                                           No. 20-4064

 JOELLE MCCARTHY, in her official
 capacity as the Richfield field office
 manager; UNITED STATES BUREAU OF
 LAND MANAGEMENT; UNITED
 STATES DEPARTMENT OF THE
 INTERIOR,

        Defendants - Appellees.

 ------------------------------

 STATE OF UTAH,

        Intervenor - Appellee.
                        _________________________________

                        Appeal from the United States District Court
                                  for the District of Utah
                               (D.C. No. 4:19-CV-00055-DN)
                          _________________________________

Joseph J. Bushyhead, Southern Utah Wilderness Alliance, Salt Lake City, Utah (Stephen
H.M. Block and Laura E. Peterson, Southern Utah Wilderness Alliance, Salt Lake City,
Utah; Sharon Buccino, Natural Resources Defense Council, Washington, DC, with him
on the briefs), appearing for Appellants.
Andrew M. Bernie, United States Department of Justice, Environment and Natural
Resources Division, Washington, DC (Jonathan D. Brightbill, Principal Deputy Assistant
Attorney General, Eric Grant, Deputy Assistant Attorney General, Kevin W. McArdle,
United States Department of Justice, Environment and Natural Resources Division,
Washington, DC, with him on the briefs), appearing for Appellees.
                        _________________________________

Before HARTZ, BRISCOE, and CARSON, Circuit Judges.
                   _________________________________

BRISCOE, Circuit Judge.
                     _________________________________

      At issue in this case is whether the Bureau of Land Management (BLM) is

required to conduct an environmental analysis under the National Environmental

Policy Act (NEPA), 42 U.S.C. § 4321, et seq., when it re-opens an area that it had

temporarily closed to off-highway vehicles (OHVs) pursuant to its authority under

43 C.F.R. § 8341.2(a). In 2006, the BLM closed a portion of the Factory Butte area in

Utah to OHVs due to their adverse effects on the endangered Wright fishhook cactus.

The BLM lifted that closure order in 2019 and re-opened the area to OHV use, but

did not perform any kind of environmental analysis under NEPA before doing so.

The Plaintiffs filed suit pursuant to 28 U.S.C. § 1331, alleging violations of NEPA

and the Administrative Procedure Act (APA), 5 U.S.C. § 500, et seq. The Plaintiffs

challenged the BLM’s decision to re-open, arguing that a NEPA analysis was

required. The district court disagreed and dismissed their complaint for failure to

state a claim upon which relief can be granted. The Plaintiffs now appeal, and

exercising jurisdiction pursuant to 28 U.S.C. § 1291, we affirm.




                                           2
                                              I

A. Statutory and Regulatory Background

       The BLM manages public lands under the Federal Land Policy and Management

Act (FLPMA), 43 U.S.C. § 1701, et seq. FLPMA directs the BLM to manage public

lands “under principles of multiple use and sustained yield.” Id. § 1732(a). “‘Multiple use

management’ is a deceptively simple term that describes the enormously complicated

task of striking a balance among the many competing uses to which land can be put . . . .”

Utah Shared Access All. v. Carpenter, 463 F.3d 1125, 1128 (10th Cir. 2006)

(quoting Norton v. S. Utah Wilderness All., 542 U.S. 55, 58 (2004)). To assist in the

management of public lands, the BLM prepares comprehensive resource management

plans (RMPs). 43 U.S.C. § 1712(a). As is relevant to this case, RMPs designate public

lands as “either open, limited, or closed to off-road vehicles.” 43 C.F.R. § 8342.1.

       When developing an RMP, an important step for the BLM is the completion of an

environmental analysis under NEPA. “NEPA requires all agencies that propose a ‘major

federal action’ that significantly affects the quality of the environment to prepare an

environmental impact statement (‘EIS’) that describes the environmental impact of the

action[,] unavoidable adverse environmental effects[,] [and] alternatives to the action,”

among other things. Carpenter, 463 F.3d at 1131 (quotations omitted); 42 U.S.C.

§ 4332(2)(C). A “major [f]ederal action” is one “with effects that may be major and

which are potentially subject to [f]ederal control and responsibility.” 40 C.F.R. § 1508.18




                                              3
(2019). 1 The development of an RMP is a “major federal action,” and as such, the BLM

is required to prepare an environmental analysis on the matter. 43 C.F.R. § 1601.0–6;

State of Utah v. Babbitt, 137 F.3d 1193, 1214 (10th Cir. 1998). Amendments to an RMP

likewise require environmental analysis under NEPA. 43 C.F.R. § 1610.5–5; Carpenter,

463 F.3d at 1131. “If the impact of the major federal action on the environment is

uncertain, the agency must prepare an environmental assessment (‘EA’) to determine

whether the impact will be significant such that an EIS is required.” Carpenter, 463 F.3d

at 1131. Once an RMP is finalized and approved, FLPMA directs the BLM to “manage

the public lands . . . in accordance with the [RMP].” 43 U.S.C. § 1732(a).

      But this directive is not FLPMA’s only mandate. FLPMA also requires the BLM

to “take any action necessary to prevent unnecessary or undue degradation of the lands.”

Id. § 1732(b). Accordingly, in 1979 the BLM, following executive orders issued by

Presidents Nixon and Carter regarding damage to public lands caused by OHVs,

promulgated a regulation governing temporary closure of public lands to OHV use

separate from the RMP process. That regulation reads in pertinent part:

      [W]here the authorized officer determines that off-road vehicles are causing
      or will cause considerable adverse effects upon soil, vegetation, wildlife,
      wildlife habitat, cultural resources, historical resources, threatened or
      endangered species, wilderness suitability, other authorized uses, or other
      resources, the authorized officer shall immediately close the areas affected


      1
         This version of the regulation was in effect in 2019 when the BLM lifted the
temporary closure order that is at issue in this case. Accordingly, it is the relevant
definition of “major federal action” for this case, since the recently promulgated
regulation defining “major federal action,” which took effect September 14, 2020,
does not operate retroactively. See Bowen v. Georgetown Univ. Hosp., 488 U.S. 204,
208 (1988); De Niz Robles v. Lynch, 803 F.3d 1165, 1172 (10th Cir. 2015).
                                            4
       to the type(s) of vehicle causing the adverse effect until the adverse effects
       are eliminated and measures implemented to prevent recurrence.

43 C.F.R. § 8341.2(a).

       Section 8341.2(a) “creates a separate duty to close [public lands] without regard to

the [land use] designation process.” Carpenter, 463 F.3d at 1130. Therefore, even if an

RMP designates an area as open to OHV use, the BLM “shall immediately close” that

area if it determines that OHV use is “causing or will cause considerable adverse effects.”

43 C.F.R. § 8341.2(a). We have held that such temporary closure orders under

§ 8341.2(a) are not amendments to an RMP’s land use designations that require

environmental analysis under NEPA. Carpenter, 463 F.3d at 1135–37. 2 However, we

have not previously addressed the question presented here: whether the BLM’s decision

to lift a temporary closure order and return an area to its open designation requires an

environmental analysis under NEPA.

B. Factual Background

       The Factory Butte area, located on federal public lands in Wayne County, Utah, is

home to the Wright fishhook cactus. The Wright fishhook cactus has been listed as an

endangered plant species under the Endangered Species Act since 1979. The Factory


       2
        Our holding in Carpenter was based exclusively on our conclusion that a
temporary closure order under § 8341.2(a) was not an amendment to an RMP. We did
not address whether “the issuance of a closure order pursuant to 43 C.F.R.
§ 8341.2(a) constitutes either a ‘proposal’ or a ‘major Federal action’” under NEPA
because the Plaintiffs did not clearly raise those arguments. Carpenter, 463 F.3d at
1136 n.4 (10th Cir. 2006). At any rate, the Plaintiffs here do not take issue with
Carpenter’s result: that a temporary closure order does not require environmental
analysis.

                                              5
Butte area is not only where the Wright fishhook cactus is located, but the area is also

host to many visitors using cross-country OHVs like motorcycles, all-terrain vehicles,

and four-wheel drive trucks.

        In 1982, the BLM approved the Henry Mountains Management Framework Plan 3

for roughly 1.9 million acres of land, including the Factory Butte area. Despite OHV use

in the area causing “unsightly scars” such that “undue and unnecessary degradation” may

have been occurring, the 1982 Management Framework Plan designated the Factory

Butte area as open for cross-country OHV use. Aplt. App. at 22–23.

        In 2006, a BLM survey of cacti species in the area indicated that OHV use was

negatively impacting threatened and endangered species of cacti, specifically the Wright

fishhook cactus. Based on this information, the BLM’s authorized officer “determined

that OHV use in the area is causing or will cause adverse effects to threatened and

endangered plant species.” Notice of Off-Highway Vehicle (OHV) Travel Restriction for

Factory Butte Area, UT, 71 Fed. Reg. 55009 (Sept. 20, 2006). The BLM accordingly

invoked its authority under 43 C.F.R. § 8341.2(a) and closed 142,023 acres of the Factory

Butte area to cross-country OHV use. Id.; Aplt. App. at 25. The closure order was to

remain in effect until the conditions threatening the cacti species were sufficiently

addressed or until the BLM’s Richfield Field Office completed its new RMP. The

closure did not affect 2,600 acres within the Factory Butte area known as Swing Arm

City.


      Before FLPMA and during the transition period after FLPMA’s passage,
        3

RMPs were known as Management Framework Plans. See 43 C.F.R. § 1610.8.
                                             6
       In 2008, the BLM’s Richfield Field Office released a Proposed RMP and a Final

Environmental Impact Statement (Final EIS). The Proposed RMP designated three

cross-country OHV “play areas,” where cross-country OHV travel would be allowed:

5,800 acres around Factory Butte, 4 2,600 acres in Swing Arm City, and 100 acres in

Caineville Cove Inn. Notwithstanding this designation, the Proposed RMP explained that

the 2006 temporary closure order of the Factory Butte and Caineville Cove Inn areas

would remain in effect until the BLM signed a Record of Decision approving the RMP

because OHVs around Factory Butte were still “causing . . . adverse effects on

[threatened and endangered] plant species in the area.” Aplt. App. at 27. The Final and

Approved 2008 RMP continued to designate the Factory Butte area as open to OHV use,

but it did not lift the temporary closure order. Rather, consistent with § 8341.2(a), the

closure order was to remain in effect until the BLM ensured that “infrastructure [was] in

place and a monitoring program enacted to protect threatened and endangered cacti” and

the temporary closure order was “formally rescinded by the authorized officer.” Id. at 82.

       Starting in 2009, the BLM conducted annual monitoring of the Wright fishhook

cactus within the closed Factory Butte area. In 2010, the U.S. Fish and Wildlife Service



       4
         The Final and Approved 2008 RMP is unclear on the exact area around
Factory Butte that is designated open. In some places, the RMP says the area
encompasses 5,800 acres, Aplt. App. at 85, 86; in others, the RMP says 5,300 acres.
Id. at 102, 103. The 2019 BLM press release announcing the lifting of the temporary
closure order indicated that the area around Factory Butte was only 5,300 acres
(resulting in a 5,400-acre re-opening when combined with the 100 acres in Caineville
Cove Inn). It is therefore unclear whether 500 acres around Factory Butte remain
designated open but temporarily closed or whether there was a technical oversight in
the RMP and only 5,300 acres were ever designated as open.
                                              7
issued a biological opinion predicting that the most likely impacts caused by opening the

Factory Butte area would be indirect impacts from OHVs: increased airborne dust and

particulates, changes in pollinator-plant interactions, and increased illegal OHV use

leading to habitat fragmentation and degradation. The BLM continued its monitoring of

the Wright fishhook cactus through 2018.

       In April 2019, the BLM submitted a memorandum to the U.S. Fish and Wildlife

Service stating that the BLM had complied with the requirements of the 2010 biological

opinion and additional conservation measures. The BLM sought the concurrence of the

U.S. Fish and Wildlife Service in this assessment. The BLM further expressed its intent

to move forward with rescinding the 2006 temporary closure order and opening the

Factory Butte area to cross-country OHV use. The BLM then sent a follow-up

memorandum requesting changes to the 2010 biological opinion and associated

monitoring plan. Specifically, the BLM requested “new thresholds for OHV disturbance

within [the] Wright fishhook cactus habitat,” changes to the “the point at which [the]

BLM [wa]s required to reinitiate consultation with the [U.S.] Fish and Wildlife Service

based on impacts to the endangered cactus,” and “modifications to [the BLM’s] Wright

fishhook cactus monitoring obligations.” Id. at 28–29. Although the record is unclear on

whether these proposed changes increased or decreased the level of protection of the

Wright fishhook cactus, we can infer that the proposed changes corresponded with the

minimum level of protection necessary to avoid jeopardizing the Wright fishhook cactus.

On May 20, 2019, the U.S. Fish and Wildlife Service accepted the proposed changes and



                                             8
concluded that opening the Factory Butte area to cross-country OHV use was not likely

to jeopardize the Wright fishhook cactus.

       Two days later, the BLM issued a press release announcing that it was lifting the

2006 temporary closure order and opening the play areas in “Factory Butte (5,300 acres)

and Caineville Cove (100 acres)” to cross-country OHV use. Press Release, Bureau of

Land Mgmt., Richfield Field Off., After 10 Years of Extensive Monitoring BLM Opens

5,400 Acres to OHV Recreation (May 22, 2019), available at https://www.blm.gov/press-

release/blm-opens-5400-acres-ohv. The BLM subsequently produced a three-page

“Memo to File” documenting its decision. As is relevant here, the BLM did not conduct

an environmental analysis under NEPA or provide the opportunity for public comment

before lifting its closure order.

                                            II

       The Plaintiffs—Natural Resources Defense Council, Southern Utah Wilderness

Alliance, and The Wilderness Society—filed a complaint in the United States District

Court for the District of Utah for declaratory and injunctive relief against Defendant

Joelle McCarthy, in her official capacity as the manager of the BLM Richfield Field

Office, the BLM, and the U.S. Department of Interior (collectively, “the BLM”). The

State of Utah later intervened as a Defendant. The Plaintiffs alleged that the BLM

violated NEPA and the APA by failing to analyze the environmental consequences of its

action to lift the temporary closure order and open the Factory Butte area to cross-country

OHV use. The Plaintiffs requested that the court set aside the BLM’s decision to lift the



                                             9
Factory Butte closure order and re-impose the closure order until the agency complied

with NEPA.

       The BLM filed a motion to dismiss under Rule 12(b)(6) for failure to state a claim

upon which relief can be granted. The BLM argued that the lifting of the temporary

closure order and re-opening of the Factory Butte area to OHV use was a

non-discretionary act required by law, and therefore NEPA does not apply.

       The district court agreed and granted the BLM’s motion to dismiss. Specifically,

the district court reasoned that because the BLM’s decision to impose a temporary

closure order under 43 C.F.R. § 8341.2(a) is non-discretionary under our decision in

Carpenter, and therefore exempt from NEPA analysis, the decision to lift the temporary

closure order “is also a nondiscretionary action of the BLM which is exempt from . . .

NEPA.” Aplt. App. at 112. Pointing to the plain text of the regulation, the district court

explained:

       Under § 8341.2(a), the BLM has authority to determine that OHV’s “are
       causing or will cause considerable adverse effects.” The BLM also has
       authority to determine that “the adverse effects have been eliminated and
       measures implemented to prevent recurrence.” But in both instances, once
       these determinations are made, the regulation mandates the BLM’s action.

Id. (citations omitted).

       The district court further explained that its reading of the regulation complied with

the overall public land management scheme under FLPMA. The district court noted that

“[§] 8341.2(a) creates a separate duty to close [public lands] without regard” to an RMP’s

designation of those lands as open to OHV use. Id. (quoting Carpenter, 463 F.3d

at 1130). Indeed, the district court reasoned, our decision in Carpenter exempting

                                             10
temporary closure orders from NEPA analysis allows the BLM to quickly close an area

under § 8341.2(a) and comply with FLPMA’s mandate to “take any action necessary to

prevent unnecessary or undue degradation of the lands.” Id. at 113 (quoting Carpenter,

463 F.3d at 1136); see also 43 U.S.C. § 1732(b). In the district court’s view, likewise

exempting the BLM’s re-opening of an area from NEPA analysis allows the RMP’s

designation of that area to resume promptly, complying with FLPMA’s countervailing

mandate to “manage the public lands . . . in accordance with the [RMP].” Id. (quoting

43 U.S.C. § 1732(a)). The district court thus concluded that the entire temporary closure

process under § 8341.2(a)—both closing and opening—is a non-discretionary process

that exists separately from the RMP and is therefore exempt from NEPA analysis. See id.

at 114.

          The district court dismissed the Plaintiffs’ complaint with prejudice and the

Plaintiffs timely appealed.

                                               III

          We review the district court’s grant of a Rule 12(b)(6) motion de novo. Barnett v.

Hall, Estill, Hardwick, Gable, Golden & Nelson, P.C., 956 F.3d 1228, 1234 (10th Cir.

2020). Although at this stage “we must accept all the well-pleaded allegations of the

complaint as true and must construe them in the light most favorable to the plaintiff,”

Thomas v. Kaven, 765 F.3d 1183, 1190 (10th Cir. 2014), the sufficiency of the Plaintiffs’

factual allegations is not at issue in this case. This appeal presents a question of

regulatory construction, which we review de novo. Bd. of Educ. of Gallup-McKinley

Cnty. Schs. v. Native Am. Disability Law Ctr., Inc., 959 F.3d 1011, 1013 (10th Cir. 2020).

                                               11
The related question of whether NEPA applies to the BLM’s lifting of a temporary

closure order is also subject to de novo review. Citizens Against Rails-to-Trails v. Surface

Transp. Bd., 267 F.3d 1144, 1150–51 (D.C. Cir. 2001) (“Because NEPA’s mandate is

addressed to all federal agencies, the [agency]’s determination that NEPA is inapplicable

. . . is not entitled to the deference that courts must accord to an agency’s interpretation of

its governing statute.”).

       We note the Plaintiffs in this case did not challenge the 2008 RMP’s designation

of the Factory Butte area as open to OHV use. Nor do they challenge at this juncture the

merits of the BLM’s decision to lift the temporary closure order, i.e., whether adequate

measures were in place to protect threatened and endangered cacti. The Plaintiffs argue

only that the BLM was required to perform environmental analysis under NEPA before

lifting the temporary closure order of the Factory Butte area.

       Environmental analysis under NEPA is subject to a “rule of reason,” such that it is

only required when it would provide information that influences an agency’s

decision-making process involving a “major federal action.” Dep’t of Transp. v. Pub.

Citizen, 541 U.S. 752, 767 (2004); see also Sierra Club v. Hodel, 848 F.2d 1068, 1089

(10th Cir. 1988) (explaining that “the distinguishing feature” of a “major federal action”

is an agency’s “ability to influence or control the outcome in material respects”),

overruled on other grounds by Vill. of Los Ranchos De Albuquerque v. Marsh, 956 F.2d

970 (10th Cir. 1992) (en banc). Accordingly, NEPA applies only where an agency action

is discretionary. But where an agency action is non-discretionary and mandated by law,

environmental analysis “would serve no purpose,” and NEPA does not apply. Pub.

                                              12
Citizen, 541 U.S. at 767 (quotations omitted); accord Sac & Fox Nation of Mo. v. Norton,

240 F.3d 1250, 1262–63 (10th Cir. 2001) (collecting cases holding that “NEPA

compliance is unnecessary where the agency action at issue involves little or no

discretion on the part of the agency” and concluding that NEPA analysis was not required

in the case at hand and indeed “would have been pointless” because the federal agency

had no discretion and was mandated by statute to take a certain action). As discussed

above, our decision in Carpenter held that the decision to temporarily close public lands

under 43 C.F.R. § 8341.2(a) is non-discretionary. Carpenter, 463 F.3d at 1130 (“[S]uch

closures are nondiscretionary: the BLM ‘shall immediately close the areas affected to the

type(s) of vehicle causing the adverse effect until the adverse effects are eliminated and

measures implemented to prevent recurrence.’” (quoting 43 C.F.R. § 8341.2(a))

(emphasis omitted). As a result, a temporary closure order is exempt from NEPA. See

Sac & Fox Nation of Mo., 240 F.3d at 1262–63.

       The issue in this case thus boils down to whether the BLM’s decision to lift a

temporary closure order under 43 C.F.R. § 8341.2(a) is likewise a non-discretionary

action, such that environmental analysis under NEPA is not required. Invoking the text of

the regulation and its alleged protective purpose in the larger statutory scheme, the

Plaintiffs argue (1) the BLM retains discretion to lift the temporary closure order even

after it determines the “adverse effects are eliminated and measures implemented to

prevent recurrence,” and (2) the BLM’s determination that “the adverse effects are

eliminated and measures implemented to prevent recurrence” is also itself discretionary.

In either case, the Plaintiffs contend, environmental analysis under NEPA is required. In

                                            13
contrast, the BLM says the regulation is symmetrical. The BLM argues NEPA analysis is

not required at any point because the agency has no discretion to temporarily close an

area, and no discretion to keep the closure order in place once the requisite determination

has been made. Additionally, the determination that “the adverse effects are eliminated

and measures implemented to prevent recurrence” is not an open-ended act of discretion;

rather, just like the initial determination that OHVs are “causing or will cause adverse

effects” in the first place, it is a judgment triggering mandatory action under the

regulation. We believe the BLM presents the better reading of the regulation and

conclude that the lifting of the temporary closure order is non-discretionary. As a result,

the BLM is not required under NEPA to conduct further environmental analysis before

lifting a temporary closure order where the relevant RMP designates the area as open to

OHV use.

A. The Lifting of the Temporary Closure Order is Non-Discretionary

       When interpreting regulations, “we begin our analysis by examining the plain

language of the text of the regulation, giving the words their ordinary meaning.” Bd. of

Educ. of Gallup-McKinley Cnty. Schs., 959 F.3d at 1013. “If the meaning of the text is

clear, our endeavor is at an end, and we must enforce the regulation in accordance with

its plain meaning.” Id.

       The relevant part of the temporary closure regulation reads:

       [W]here the authorized officer determines that off-road vehicles are causing
       or will cause considerable adverse effects . . . the authorized officer shall
       immediately close the areas affected to the type(s) of vehicle causing the
       adverse effect until the adverse effects are eliminated and measures
       implemented to prevent recurrence.

                                             14
43 C.F.R. § 8341.2(a).

       The Plaintiffs say the mandatory “shall” applies only to the closure order and that

there is no countervailing mandate to re-open closed lands to OHV use, since the re-

opening clause is introduced by the word “until.” In their view, the word “‘until’ signals

the conditions that must be satisfied prior to lifting a travel closure, not an event upon

which a closure lifts automatically.” Aplt. Br. at 18. But this goes against an ordinary

reading of the regulation, specifically of the word “until.” “Until” can be “used as a

function word to indicate continuance (as of an action or condition) to a specified time,”

or as a conjunction meaning “up to the time that.” Merriam-Webster Dictionary,

https://www.merriam-webster.com/dictionary/until (last visited March 24, 2021). In

either sense, the plain meaning of “until” is that the activity or situation that precedes the

word ends at the specified time that follows. The examples used by the Plaintiffs’ cited

dictionary bear this out: if a person “stayed until morning,” that means they left in the

morning, not that they could leave in the morning. Id. Likewise, if “play continued until it

got dark,” then play stopped at dark; it did not continue into the night. Id. Applying that

understanding here, § 8341.2(a) requires the BLM to lift a temporary closure order once

it finds that “the adverse effects are eliminated and measures implemented to prevent

recurrence.” The regulation plainly does not allow the BLM to maintain the temporary

closure order after it has made the requisite finding.




                                              15
B. The Determination Triggering the Lifting of the Temporary Closure Order is
   Also Non-Discretionary

       The Plaintiffs alternatively argue that the BLM’s determination that “the

adverse effects are eliminated and measures implemented to prevent recurrence,”

43 C.F.R. § 8341.2(a), is itself a discretionary act requiring NEPA analysis. Although

this presents a closer question than the Plaintiffs’ first argument, we are ultimately

unpersuaded due to instructive Supreme Court precedent, out of circuit authority, and

our own decision in Carpenter.

       In National Association of Home Builders v. Defenders of Wildlife, 551 U.S.

644, 650–51 (2007), the Supreme Court interpreted a provision of the Clean Water

Act providing that the EPA “shall” approve a transfer of its pollution discharge

permitting authority to state officials if the state met nine specified criteria. 5 The



       To transfer permitting authority under the statute, the EPA had to determine
       5

whether a state had the ability:

       (1) to issue fixed-term permits that apply and ensure compliance with
           the CWA’s substantive requirements and which are revocable for
           cause; (2) to inspect, monitor, and enter facilities and to require
           reports to the extent required by the CWA; (3) to provide for public
           notice and public hearings; (4) to ensure that the EPA receives
           notice of each permit application; (5) to ensure that any other State
           whose waters may be affected by the issuance of a permit may
           submit written recommendations and that written reasons be
           provided if such recommendations are not accepted; (6) to ensure
           that no permit is issued if the Army Corps of Engineers concludes
           that it would substantially impair the anchoring and navigation of
           navigable waters; (7) to abate violations of permits or the permit
           program, including through civil and criminal penalties; (8) to
           ensure that any permit for a discharge from a publicly owned
           treatment works includes conditions requiring the identification of
           the type and volume of certain pollutants; and (9) to ensure that any
                                             16
specific issue was whether the Endangered Species Act’s (ESA) requirement that

federal agencies consult with environmental agencies before taking any action that

may jeopardize an endangered or threatened species—which, importantly, has been

interpreted similarly to the environmental analysis requirement under NEPA, see id.

at 667–68—added a tenth criteria before the EPA could transfer permitting authority

to a state. Id. at 662. Concluding that the later-enacted ESA did not amend or repeal

by implication the Clean Water Act, the Supreme Court held that consultation under

the ESA was not required. The Court reasoned that the provision of the Clean Water

Act “does not just set forth minimum requirements for the transfer of permitting

authority; it affirmatively mandates that the transfer ‘shall’ be approved if the

specified criteria are met.” Id. at 663 (emphasis omitted). The Court then rejected the

argument “that the EPA’s decision to authorize a transfer is not entirely mechanical

[and] that it involves some exercise of judgment as to whether a State has met the

criteria set forth in [the statute].” Id. at 671. The Court acknowledged that “the EPA

may exercise some judgment in determining whether” a state had met the listed

statutory criteria, but concluded that “the statute clearly does not grant [the EPA] the

discretion to add another entirely separate prerequisite to that list.” Id. Therefore,

consultation under the ESA was not required.




          industrial user of any publicly owned treatment works will comply
          with certain of the CWA’s substantive provisions.

Home Builders, 551 U.S. at 651 n.2 (citing 33 U.S.C. § 1342(b)(1)–(9)).
                                            17
      The Sixth Circuit recently expanded on this seemingly metaphysical

distinction between judgment and discretion in National Wildlife Federation v.

Secretary of the United States Department of Transportation, 960 F.3d 872 (6th Cir.

2020). In that case, the Sixth Circuit explained that “[t]he clearest case of ‘discretion’

is when an agency doesn’t have to act—for instance, if a statute says ‘may’ rather

than ‘must’ or ‘shall.’” Id. at 876. The Sixth Circuit further explained that “even

mandatory actions . . . [may] be ‘discretionary’ under the Endangered Species Act

(and related statutes) when the statutory criteria are so open-ended that they leave the

agency significant flexibility on when or how to act.” Id. (emphasis in original). But

“this does not mean that any amount of open-endedness makes a decision

‘discretionary.’” Id. at 876–77 (emphasis omitted). An “agency action need not be

‘entirely mechanical’ for the agency to still be exercising only ‘judgment,’ not

‘discretion.’” Id. at 876 (quoting Home Builders, 551 U.S. at 671). Thus, under the

Sixth Circuit’s view of the Supreme Court’s decision in Home Builders, if an “agency

is required by [law]” to take a certain action once specified “triggering events have

occurred,” the action is not discretionary, even though the agency may exercise some

judgment in determining whether the “triggering events have occurred.” Id.

(quotations omitted). Put simply, “[d]iscretion and judgment are not the same thing.”

Id. at 874. Only discretionary acts require consultation under the ESA or analysis

under NEPA. Id. at 875, 879. Acts of judgment do not.

      Applying that distinction to a different provision of the Clean Water Act than

the one at issue in Home Builders, the divided panel in National Wildlife Federation

                                           18
held that the reasoning of Home Builders controlled. Once the relevant agency

determined, in its judgment, that an operator of an oil pipeline demonstrated that it

met six enumerated statutory criteria to address the risk of a potential oil spill, the

agency was required to approve the oil pipeline’s response plan under the Clean

Water Act. Id. at 877. 6 The agency was therefore not required to consult with other

agencies under ESA or conduct environmental analysis under NEPA before

approving these plans. Id. at 879, 880. The dissent concluded otherwise, believing

that certain statutory criteria referring to a pipeline operator’s ability to remove

discharge to the “maximum extent practicable” amounted to “an amorphous, moving


       6
           The plans had to satisfy the following criteria in the judgment of the
agency:

       (i) be consistent with the requirements of the National Contingency Plan
       and Area Contingency Plans;
       (ii) identify the qualified individual having full authority to implement
       removal actions, and require immediate communications between that
       individual and the appropriate Federal official and the persons providing
       personnel and equipment pursuant to clause (iii);
       (iii) identify, and ensure by contract or other means approved by the
       President the availability of, private personnel and equipment necessary
       to remove to the maximum extent practicable a worst case discharge
       (including a discharge resulting from fire or explosion), and to mitigate
       or prevent a substantial threat of such a discharge;
       (iv) describe the training, equipment testing, periodic unannounced
       drills, and response actions of persons on the vessel or at the facility, to
       be carried out under the plan to ensure the safety of the vessel or facility
       and to mitigate or prevent the discharge, or the substantial threat of a
       discharge;
       (v) be updated periodically; and
       (vi) be resubmitted for approval of each significant change.

Nat’l Wildlife Fed’n, 960 F.3d at 874–75 (citing 33 U.S.C. § 1321(j)(5)(D)).

                                             19
target.” Id. at 881–82 (Merritt, J., dissenting). In the dissent’s reading, the decision

of whether that requirement had been met “involve[d] expertise, discretion, and

judgment.” Id. at 882 (“The agency does not simply check the box for a ‘triggering

event’ like the agency in Home Builders.”); Alaska Wilderness League v. Jewell,

811 F.3d 1111, 1116 (9th Cir. 2015) (Gould, J., dissenting from denial of rehearing

en banc) (reaching the same conclusion).

      Relying upon the above analysis from Home Builders and National Wildlife

Federation, we conclude the BLM’s determination of whether “the adverse effects

are eliminated and measures implemented to prevent recurrence” more closely

resembles judgment than it does discretion. Accordingly, when that determination is

made, the BLM need not conduct environmental analysis before lifting a temporary

closure order. As the Sixth Circuit noted, the Supreme Court’s decision in “Home

Builders makes clear that agency action need not be ‘entirely mechanical’ for the

agency to still be exercising only ‘judgment,’ not ‘discretion.’” Nat’l Wildlife Fed’n,

960 F.3d at 876 (quoting Home Builders, 551 U.S. at 671).

      The Plaintiffs nevertheless contend that Home Builders and National Wildlife

Federation are distinguishable because, in their view, those cases merely involved an

evaluative judgment of whether another party had satisfied enumerated statutory

criteria. This case is different, the Plaintiffs urge, because the “BLM’s role is not

simply evaluative: the agency must itself formulate and implement protective

measures before lifting a closure,” Aplt. Reply Br. at 8, which are discretionary acts

that “form an inseparable part of the agency’s ultimate decision.” Id. at 15. But even

                                           20
accepting that the BLM must itself formulate and implement protective measures,

that does not make the subsequent decision to lift a temporary closure order

discretionary.

      Indeed, we believe the examples of discretion relied upon by the Plaintiffs are

quite different from the situation here. This is not a case where the criteria “are so

open-ended that they leave the agency significant flexibility on when or how to act.”

Nat’l Wildlife Fed’n, 960 F.3d at 876 (emphasis in original). Section 8341.2(a) does

not charge the BLM “with developing . . . criteria” for when or how to lift a

temporary closure order. Fla. Key Deer v. Paulison, 522 F.3d 1133, 1142 (11th Cir.

2008) (concluding that consultation under ESA was required because the statutory

scheme where FEMA managed its own flood insurance program “b[ore] little

resemblance to the scheme in [Home Builders], where no discretion was found”);

Stand Up for Cal. v. U.S. Dep’t of the Interior, 959 F.3d 1154, 1164 (9th Cir. 2020)

(holding that the Department of the Interior retained discretion for NEPA purposes

when formulating criteria to allow tribal gaming). Nor does the regulation instruct the

BLM to consider criteria as vague and wide-ranging as “the public convenience and

necessity.” Sierra Club v. Fed. Energy Regulatory Comm’n, 867 F.3d 1357, 1373

(D.C. Cir. 2017) (concluding agency was required to prepare EIS when evaluating

applications to construct and operate interstate pipelines). The BLM does not have

“discretion to impose terms and conditions” on its decision to lift a temporary closure

order. RESTORE: The North Woods v. U.S. Dep’t of Agric., 968 F. Supp. 168, 175

(D. Vt. 1997) (holding that NEPA applied to a land exchange because the Forest

                                           21
Service possessed “discretion to impose terms and conditions on the transaction and

to approve or disapprove the transaction based on the acceptability of the lands to be

acquired”). And as discussed above, this is plainly not a case where the agency was

“authorized, but not required, to make” a certain decision, and therefore possessed

total discretion to act. Friends of Columbia Gorge, Inc. v. U.S. Forest Serv., 546

F. Supp. 2d 1088, 1102 (D. Or. 2008) (holding that NEPA analysis was required).

      Unlike the situations described, an environmental analysis here would not

influence whether the BLM lifts a temporary closure order. Section 8341.2(a)

mandates lifting a temporary closure order when the BLM, in its judgment, makes the

requisite finding that “the adverse effects are eliminated and measures implemented

to prevent recurrence.” An environmental analysis under NEPA is not required where

an agency action is mandated by law, and the environmental analysis “would serve

no purpose.” Pub. Citizen, 541 U.S. at 767 (quotations omitted). The relevant EIS

was prepared in creating the 2008 RMP. The BLM’s mandatory decision to lift the

temporary closure order does not trigger the need for a new EIS.

      Additionally, our reading of the regulation is guided by how we have

interpreted the BLM’s determination to close an area to OHV use in the first place.

Carpenter held, and the parties do not dispute, that a temporary closure is

non-discretionary and NEPA analysis is not required even though the BLM must first

determine that OHV use is “causing or will cause considerable adverse effects.”

Carpenter, 463 F.3d at 1130. We conclude the determination to re-open—that “the

adverse effects are eliminated and measures implemented to prevent recurrence”—

                                          22
should be treated the same way. In other words, if the determination triggering the

closure order is not discretionary, then neither is the determination triggering the

re-opening. We therefore disagree with the Plaintiffs’ asymmetrical reading that

§ 8341.2(a) operates as a one-way ratchet where the BLM “exercise[s] judgment

when implementing a closure order, [but] exercises discretion when lifting one.”

Aplt. Reply Br. at 16 (emphases omitted).

      As further support, our reading of the regulation makes sense within the larger

statutory and regulatory scheme. Section 8341.2(a) serves as a mechanism to

temporarily close public lands. The closure is exempt from NEPA analysis to allow

the agency to act quickly and “timely comply with its statutory mandate [under

FLPMA] to ‘take any action necessary to prevent unnecessary or undue degradation

of the lands.’” Carpenter, 463 F.3d at 1136 (quoting 43 U.S.C. § 1732(b)). Likewise

exempting the re-opening from NEPA analysis enables the BLM to timely comply

with its countervailing statutory mandate under FLPMA to “manage the public lands

. . . in accordance with the [RMP],” 43 U.S.C. § 1732(a), which, in this case,

designated the Factory Butte area as open to cross-country OHV use.

      In contrast, the Plaintiffs’ interpretation of the regulatory scheme is untenable.

In their view, the BLM’s statutory duty to “prevent unnecessary or undue degradation

of the lands,” id. § 1732(b), trumps all. Under their theory, the closure order is

appropriately exempt from NEPA analysis to take urgent action to protect

endangered species, but “there is no symmetrical urgency to reintroduce OHV use to

a closed area,” making an exemption from NEPA analysis for that decision

                                           23
inappropriate. Aplt. Br. at 29. But we believe reading § 8341.2(a) this way transforms

it into an all-consuming provision that would allow the BLM to maintain a temporary

closure order indefinitely, even after the agency makes the requisite determination

triggering a re-opening and despite an area’s open designation under the relevant

RMP. We have already rejected this position as contravening the text and structure of

the regulation. But it also cuts against the apparent purpose of § 8341.2(a) as a

mechanism for temporary closure orders. And it subordinates the RMP, which serves

as the backdrop for the entire land management scheme under FLPMA. We believe

our reading of the regulation, which accommodates both temporary closure orders

and an RMP’s open designation, harmonizes FLPMA’s multiple mandates and

“strik[es] a balance among the many competing uses to which land can be put . . . .”

Carpenter, 463 F.3d at 1128.

      Finally, the factual circumstances highlighted by the Plaintiffs to argue that the

BLM believed it had discretion are largely irrelevant to this purely legal question.

That the 2008 RMP contemplated keeping the closure order in place until certain

conditions were met merely comports with the requirements of § 8341.2(a). That the

2008 RMP also indicated the BLM may choose to revise the Factory Butte area’s

open designation in the future did not prevent the agency from lifting the closure

order in 2019, nor did it constrain the agency in maintaining the open designation.

And that the BLM consulted with the U.S. Fish and Wildlife Service on whether it

had met the requirements of the Service’s 2010 biological opinion (presumably in



                                           24
accordance with the ESA) does not mean that the BLM was required to conduct

environmental analysis under NEPA as a matter of law.

      In short, the regulation’s text and place in the overall land management

scheme, our decision in Carpenter, as well as instructive Supreme Court precedent

and out of circuit guidance dictate the result here: where the relevant RMP designates

an area as open to OHV use, lifting a temporary closure order of that area under

43 C.F.R. § 8341.2(a) is non-discretionary and does not require NEPA analysis.

                                         IV

      For those reasons, we AFFIRM the district court’s dismissal of the Plaintiffs’

complaint.




                                         25